PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $2,362.08 for waste disposal at Kanawha County Landfill, a division of the Ka-nawha County Commission, as per a July 29, 1980 agreement. In April 1981, claimant was advised that because of the wording of the agreement the State Auditor’s Office lacked the authority to pay certain invoices. The respondent admits that the charges are valid and reasonable.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $2,362.08.
Award of $2,362.08.